Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 03/04/2022.  As directed by the amendment claims 1, 4, 9, 11, 16 and 17 are amended. Claims 1-20 are currently pending.
EXAMINER’S AMENDMENT
Applicant’s representative James POHLMAN  was called for an interview on 07/11/2022 to discuss possible Examiner's amendments as follows: 
Amend the independent claims 1 and 9 to add the subject matters from claims 4 and 11 respectively, and cancel claims 4 and 11, also amend the other independent claim-16 to incorporate similar subject matter.  
Applicant agreed with the proposal, and decided to write the draft of the Examiner’s amendment, for getting their clients approval. 	
A copy of the proposed amendment is attached with this office action for reference, the name of the attached file is:
0210-0341 Agreed Examiner's Amendment of 07-11-2022 .pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-3, 5-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2016/0166156 A1) by Yuen et al. and (US 2016/0328991 A1) by Simpson et al. in combination teaches an electronic device and a method of using that device, the device comprises a processor, connected to a first sensor module having a motion sensor, wherein the processor is configured to detect an exercise state of the user such as an event related to start of an exercise state, from the motion sensor data. 
The device further comprise a second sensor module connected to the same processor to feed information related to metabolite information of the user. 
The processor is capable of determining in real time from the metabolite information, whether fat of the user is burned off and provide that information to an output device. When the processor determines the fat of the user is burned off, it recommends the user to maintain the exercise state, otherwise recommends the user to  change the exercise sate. 
Yuen or Simpson individually or in combination do not teach or suggest the second sensor module comprises a colorimetric sensor, however in a analogous art  SWENSON in the publication (US 2015/0289790 A1) teaches a metabolic sensor which comprises a colorimetric sensor. 
However none of them individually or in combination teaches, a colorimetric sensor which includes a photoplethysmogram (PPG) sensor, wherein the PPG sensor comprises a film disposed on its upper end, for sensing light. 
Some other prior arts which are relevant to the current application, however not relied upon for rejection, are listed below in the conclusion section.  
For those reasons, the claims are deemed to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(US 20160051156 A1) by KIM et al. discloses a biomedical signal measuring apparatus with plurality of metallic thin film electrodes formed on a film-type piezoelectric element so as to easily attach the apparatus to the skin for measuring electrical signal from a human body for simultaneously measuring electrocardiogram (ECG) and ballisto-cardiogram (BCG).
(US 20160337843 A1) by Repka et al. discloses a wearable electronic apparatus for measuring physical activity data. The apparatus uses different types of heart activity sensors such as Laser Doppler-based blood flow sensor, a magnetic blood flow sensor, an Electromechanical Film (EMFi) pulse sensor, a polarization blood flow sensor.
 (US 20030208133 A1) by Mault discloses a respiratory analyzer for a person comprises a metabolic rate meter, providing a metabolic rate for the person; a ketone sensor, providing a ketone signal related to the concentration of respiratory components correlated with a level of ketone bodies in exhalations of the person. The ketone sensor can comprise a fluorescence film, the fluorescence intensity of the fluorescence film being correlated with ketone concentrations in the flow path through a quenching mechanism.
(US 20130150746 A1) by Tao et al. discloses a method for weight and fitness management using a metabolic analyzer that measures metabolic data including oxygen and carbon dioxide in breath. The metabolic analyzer contains an integrated collection-detection sensor which includes a porous membrane coated with sensing materials, which change color upon interactions with target analytes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792